DETAILED ACTION
Claims 1, 3 – 4, 7 – 11, 13 – 14, 16 – 19, and 34 of U.S. Application No. 161933099 filed on 11/16/2018 are presented for examination. Claims 2, 5 – 6, 12, 15, and 20 – 33 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 – 4, 7 – 11, 13 – 14, 16 – 19, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7 is rejected under 112(b) in the Final Office Action of 04/01/2021 for reciting an “apparatus to be implemented”. Such apparatus was unknown to the examiner as it was never mentioned in the specifications or known for a person having ordinary skill in the art. The unknown “apparatus to be implemented” was deleted in the amendments of 06/08/2021, therefore, the 112(b) rejection to claim 7 is overcome.
Dependent claims 3, 6, 13, and 15 were indicated to have allowable subject matter in the Final Office Action of 04/01/2021. Independent claim 1 is amended to include the limitations of claim 6, and the intervening claim 5, therefore claim 1 is allowable. Claims 3 - 4, 7 – 10 are allowable for depending on claim 1. Also, dependent claim 11 is amended to include the limitations of claim 15, and the intervening claim 12, therefore claim 11 is allowable. Claims 13 – 14, 16 - 19 are allowable for depending on claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AHMED ELNAKIB/Primary Examiner, Art Unit 2832